Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 18-CV-152

                           SHINOK PARK, APPELLANT,

                                        V.

                            MILAN N. BRAHMBHATT
                                     and
                          PETER C. HANSEN, APPELLEES.

                         Appeal from the Superior Court
                          of the District of Columbia
                                (CAB-3178-17)

                      (Hon. Michael L. Rankin, Trial Judge)

(Submitted September 30, 2019                           Decided August 13, 2020)

      Bruce M. Bender was on the brief for appellant.

      Peter C. Hansen, pro se, and J. Michael King were on the brief for appellees.

      Before GLICKMAN, FISHER, and THOMPSON, Associate Judges.


      GLICKMAN, Associate Judge: Appellant Shinok Park worked under appellee

Milan Brahmbhatt at the World Bank (the Bank).            Ms. Park reported Mr.

Brahmbhatt to the Bank’s Office of Ethics and Business Conduct (the EBC),

alleging that he sexually assaulted and harassed her. The EBC investigated her
                                         2

allegations and, when doing so, afforded Mr. Brahmbhatt multiple opportunities to

respond. Mr. Brahmbhatt retained appellee Peter Hansen as counsel during the

Bank’s investigation.      Through counsel, Mr. Brahmbhatt submitted two

memoranda to the EBC, in which he claimed he had a consensual sexual

relationship with Ms. Park and accused her of blackmailing and extorting him for

employment opportunities at the Bank. According to Ms. Park, the memoranda

also implied that she was a prostitute. The EBC sent a report to the Bank’s Vice

President of Human Resources, attaching the two memoranda. In the report, the

EBC recommended that the Vice President sanction Mr. Brahmbhatt for violating

Bank rules by failing to resolve a de facto conflict of interest, but not to sanction

him for sexual assault or harassment. The Vice President adopted the EBC’s

recommendation.     Mr. Brahmbhatt appealed his sanction to the World Bank

Administrative Tribunal (the WBAT), which affirmed the Vice President’s

decision.



      Ms. Park later was terminated from her employment at the Bank. She sued

Mr. Brahmbhatt and Mr. Hansen in Superior Court for defamation, claiming the

two memoranda they submitted to the EBC defamed her and resulted in her
                                         3

termination. 1   The trial court granted summary judgment 2 in favor of Mr.

Brahmbhatt and Mr. Hansen, holding that they were entitled to absolute immunity

based on the judicial-proceedings privilege for all statements they made in

connection with the Bank’s investigation. Ms. Park appeals that holding, arguing

that the judicial-proceedings privilege is inapplicable. We disagree and affirm.




      1
          Ms. Park learned of the two memoranda, not through the Bank, but
through discovery in a parallel action against Mr. Brahmbhatt in Superior Court for
sexual assault and harassment. The Bank’s investigative records were confidential
and not released to Ms. Park.
      2
          We treat the trial court’s ruling as granting summary judgment. The trial
court’s order is captioned as an order granting a motion to dismiss, but the court
considered exhibits and evidence not incorporated in Ms. Park’s complaint. See
Clay v. Hanson, 536 A.2d 1097, 1100 n.3 (D.C. 1988) (“Because the parties
presented materials beyond the pleadings which were not excluded by the motions
judge, Hanson’s motion to dismiss under Super. Ct. Civ. R. 12(b)(6) must be
treated as one for summary judgment, and this court must apply the same standards
as the trial court in reviewing a motion for summary judgment.” (internal citations
omitted)). The trial court, at a hearing where the parties were present, indicated
that it would treat the motion to dismiss as a “Rule 56 motion,” and no party
objected to that treatment.
                                          4

                                          I. 3



      The judicial-proceedings privilege “affords an attorney [and his or her

client] absolute immunity from actions in defamation for communications related

to judicial proceedings.” 4 “For the absolute immunity of the privilege to apply,”

we have said, “two requirements must be satisfied: (1) the statement must have

been made in the course of or preliminary to a judicial proceeding; and (2) the

statement must be related in some way to the underlying proceeding.” 5 We have

applied the privilege, not only to formal judicial proceedings, but also to “quasi-

judicial proceedings conducted by administrative bodies” 6 and by private arbitral


      3
         We review the trial court’s grant of summary judgment de novo and apply
the same standard as that of the trial court, asking whether the movant established
that there is no genuine dispute of a material fact and that he is entitled to judgment
as a matter of law. Hamilton v. Howard Univ., 960 A.2d 308, 313 (D.C. 2008).
For there to be a genuine dispute of a material fact, the evidence must show that a
reasonable jury could find that fact in favor of the nonmoving party. Sibley v. St.
Albans Sch., 134 A.3d 789, 809 (D.C. 2016). Neither party here disputes a fact
material to the judicial-proceedings privilege. This case, therefore, presents a pure
question of law.
      4
          Arneja v. Gildar, 541 A.2d 621, 623 (D.C. 1988); see also Restatement
(Second) of Torts § 587 (1997) (extending the privilege to “[a] party to a private
litigation”).
      5
          Arneja, 541 A.2d at 623.
      6
         Mazanderan v. McGranery, 490 A.2d 180, 181-82 (D.C. 1984) (Hacker’s
License Appeal Board, an administrative body that heard complaints about taxi
drivers); see also Arneja, 541 A.2d at 623 (District of Columbia Rental
                                                               (continued…)
                                           5

tribunals. 7 And we have applied the privilege to statements made preliminary to

judicial proceedings, so long as “an attorney [made the statements] while

performing his function as such,” 8 there is “a reasonable nexus between the

publication in question and the litigation under consideration,” 9 and the statements

had a genuine “relationship to potential litigation” and were not made as a “mere

afterthought or [with a] sham rationale.” 10



      Ms. Park argues that neither the EBC investigation nor the WBAT

proceedings were judicial or quasi-judicial proceedings and that, even if the

WBAT is a quasi-judicial body, Mr. Brahmbhatt and Mr. Hansen submitted the

memoranda to the EBC, not the WBAT. We disagree and conclude that the

WBAT is a quasi-judicial body; that Mr. Hansen, acting as an attorney on behalf of

(…continued)
Accommodations Office, which heard claims for exemptions from the District’s
rent stabilization program).
      7
           Sturdivant v. Seaboard Service System, Ltd., 459 A.2d 1058, 1060 (D.C.
1983).
      8
         Finkelstein, Thompson & Loughran v. Hemispherx Biopharma, Inc., 774
A.2d 332, 341 (D.C. 2001) (quoting Restatement (Second) of Torts § 586 cmt. c
(1997)), overruled on other grounds by McNair Builders, Inc. v. Taylor, 3 A.3d
1132 (D.C. 2010).
      9
Id. at 342.
      10
 Id.
                                         6

Mr. Brahmbhatt, submitted the memoranda to the EBC preliminary to WBAT

proceedings; and that the alleged defamatory statements were related to WBAT

proceedings. We address each of those conclusions in turn. 11



                                         A.



      As Ms. Park points out, we have not fashioned a “precise definition of

‘quasi-judicial.’” We note, too, that other jurisdictions have not invariably applied

the privilege.   It has been extended to “administrative proceedings that are

adversar[ial] and quasi-judicial, that is, when they apply law to facts and are

subject to judicial review,” “to private quasi-judicial proceedings such as a

university’s formal investigation of charges against its president, or an

investigation of teachers charged with misdeeds or incompetence,” and “to


      11
           We do not address whether the EBC, an investigative arm of the World
Bank, is itself a quasi-judicial body. The trial court did not analyze this precise
question as to the EBC and the WBAT individually; it looked to the “structure”
and “administrative apparatus” of the Bank to find that “[t]he administrative
process, seen as a whole, is clearly quasi-judicial.” Although we agree that the
administrative apparatus and structure of the Bank are relevant, it would have been
preferable to make a specific determination as to whether each body was a quasi-
judicial tribunal. Such a determination can make a difference where, for example,
a party submits a defamatory statement to an investigatory body (like the EBC),
and invokes future proceedings before a quasi-judicial body (like the WBAT) as a
sham rationale for the submission. We do not think the present case presents such
a situation, however.
                                           7

statements made as part of a private, contractual arbitration proceeding, at least

where the arbitration procedures offer some substantial comparison to judicial

safeguards.” 12



      From the lack of clarity in this area, Ms. Park asks us to define a “quasi-

judicial” proceeding as a proceeding that has “certain judicial hallmarks.” And

when making that assessment, Ms. Park asks us to employ as factors a non-

exhaustive list of procedures used by other jurisdictions. It follows, according to

Ms. Park, that because the Bank’s “process . . . was nearly entirely one-sided[,] as

Ms. Park was not privy to the happenings of the investigation or the evidence

submitted by Mr. Brahmbhatt,” the adjudicatory apparatus of the Bank is not

quasi-judicial.



      But in every case where we have extended the privilege, we relied on the

policy rationales underlying it, not simply a set of procedures employed by the

tribunal under consideration for the privilege; its grant of absolute immunity, after

all, finds its roots in public policy. The privilege exists to “secur[e] to attorneys as

officers of the court the utmost freedom in their efforts to secure justice for their


      12
         3 Dan B. Dobbs, et al., The Law of Torts [hereinafter, “Dobbs”], § 539, p.
240 (2d ed. 2011) (footnotes omitted) (collecting cases).
                                            8

clients,” 13 and to “assure all [others] concerned that they can speak truly,” 14

“without fear of answering in a civil action for defamation.” 15 For example, when

we extended the privilege to the Rental Accommodations Office, we reasoned,

“[t]he shield of absolute immunity extends to adversarial proceedings conducted

before administrative agencies ‘because it enables participants to state and support

their positions without instilling a fear of retaliation, i.e., an action for damages.’” 16

And when we extended the privilege to arbitration proceedings, we said, “[t]o deny

an absolute privilege to witnesses, parties, arbiters and counsel who participate in

these proceedings, would chill” parties from entering arbitration. 17 Finally, when

we extended the privilege to the Hacker’s License Appeal Board, we cited cases

that relied on the policy rationales underlying the privilege, 18 including a Second

Circuit case that said:



       13
            Restatement (Second) of Torts § 586 cmt. a (1997).
       14
            Dobbs, supra footnote 12, § 539, p. 242.
       15
         2 Fowler V. Harper, et al., Harper, James and Gray on Torts, § 5.22, p.
227 (3d ed. 2006).
       16
541 A.2d at 623 (quoting Sturdivant, 459 A.2d at 1060).
       17
            Sturdivant, 459 A.2d at 1060.
       18
           Mazanderan, 490 A.2d at 182 (citing Sturdivant, 459 A.2d 1058;
Bleecker v. Drury, 149 F.2d 770 (2d Cir. 1945)).
                                           9

              Privilege is founded on public policy.           Fearless
              administration of justice requires, among other things,
              that an attorney have the privilege of representing his
              client’s interests, without the constant menace of claims
              for libel. Here the [New York Industrial Board] conducts
              hearings in which the admissibility of evidence is ruled
              upon by the member or officer presiding. It limits the
              rights of persons to appear before it and in substance
              observes a procedure akin to that of the courts of record
              of New York.            It makes full and conclusive
              determinations of both questions of fact and of law, and
              an appeal may be taken from its determination to an
              appellate court. The adequate representation of a client
              and the full presentation of pertinent facts are just as
              important in this proceeding as in those before any other
              tribunal. We see no reason why statements made to the
              Board should not be held to be privileged to the same
              extent as those made in connection with any judicial
              proceeding.[19]


      To be sure, the Second Circuit described the specific procedures of the New

York Industrial Board, which the Second Circuit held was entitled to the privilege.

But it linked that description to its broader discussion of the policy reasons

supporting extension of the privilege. A given tribunal’s procedures are relevant to

whether extending the privilege comports with the underlying policy of the

privilege.    As the D.C. Circuit has observed, we have found quasi-judicial

proceedings where a proceeding has “all of the trappings of an adjudicatory




      19
           Bleecker, 149 F.2d at 771-72.
                                            10

tribunal,” 20 or where a proceeding “is designed to adjust the rights or liabilities of

the parties before it and calls for an exercise of guided discretion by an impartial

decisionmaker.” 21 But that is merely descriptive of tribunals we have found to be

“quasi-judicial”; there is no fixed standard for quasi-judicial, nor is there a telltale

sign for one, such as whether the victim of defamation had an adequate opportunity

to participate in the proceeding and to respond, as Ms. Park would have us adopt.



      The ultimate inquiry is, and has always been, whether the policy rationales

for the privilege support its extension. And with regard to the WBAT, we believe

that they do, for two related reasons.



      First, it was an all-or-nothing situation for Mr. Brahmbhatt at the Bank.

Because the Bank is immune from judicial scrutiny in United States courts, his

only redress for adverse employment action was through the Bank’s internal

adjudicatory apparatus. In Mendaro v. World Bank, 22 Susana Mendaro sued the

Bank under Title VII of the Civil Rights Act of 1964, “claim[ing] that during her


      20
           White v. Fraternal Order of Police, 909 F.2d 512, 524 (D.C. Cir. 1990).
      21
Jones v. Mirgon, No. 88-7001, 1989 WL 105498, at *2 (D.C. Cir. Aug.
31, 1989).
      22
           717 F.2d 610 (D.C. Cir. 1983).
                                         11

term of employment she was the victim of a pattern of sexual harassment and

discrimination by other Bank employees,” including supervisory staff. 23 The D.C.

Circuit dismissed her complaint, holding that the Bank was entitled to immunity

under § 2(b) of the International Organizations Immunities Act (the IOIA) 24 for all

issues “arising out of internal administrative grievances.” 25 Based on Mendaro, it

was vital for Mr. Brahmbhatt to mount a defense against the accusations Ms. Park

launched against him, as it would be vital for any other employee facing possible

adverse employment action at the Bank. The judicial-proceedings privilege was

erected, in part, to avoid putting someone, like Mr. Brahmbhatt, in between a rock

and a hard place.



      Second, as a result of its immunity under the IOIA, the Bank set up the

WBAT to adjudicate employees’ claims against it. 26              Once “a lawless

environment,” in that its internal procedures for workplace grievances were

immune from judicial scrutiny, “[t]he Bank’s creation of an administrative

      23
Id. at 612.
      24
 Id. at 611 n.3 (citing 22 U.S.C. §§ 288-288i (1976 & Supp. V 1981)).
      25
Id. at 615.
      26
         Robert A. Gorman, The Development of International Employment Law:
My Experience on International Administrative Tribunals at the World Bank and
the Asian Development Bank, 25 Comp. Lab. L. & Pol’y J. 423, 425 (2004).
                                            12

tribunal, having the purpose of resolving employment disputes, represents a

determination by the Bank that it should be held legally accountable for the

decisions made by supervisors and officials in managing the Bank’s workforce.” 27

The WBAT is composed of independent judges who sit in panels over adversarial

proceedings between the Bank and employees; exercises judicial review of Bank

policies and individual employment actions; applies a standard of review that is not

overly deferential to the Bank’s decisions or legal arguments; applies multiple

sources of law, including staff rules, contract law, and judge-made common law; is

bound by jurisdictional rules, such as exhaustion requirements; and follows

precedent. 28 The WBAT is designed to ensure that employees receive due process

before the Bank can take adverse employment action against them, requiring the

Bank to give, among other things, notice, an opportunity to respond, and a fair

investigation to the subject employee. 29



      It appears that the WBAT decides cases on the pleadings, relying on the

record of the Bank’s investigations and employees’ submissions, and does not hold



      27
Id.
      28
 Id. at 425-40.
      29
 Id. at 439-40.
                                        13

evidentiary hearings or oral arguments. 30   But those facts do not prevent the

WBAT from being considered quasi-judicial. Instead, they make it all the more

important that employees subject to EBC investigations establish a record for their

defense in anticipation that they later must petition the WBAT to review an

adverse action taken against them. Chilling their ability to do so, as Ms. Park

would have us do by allowing her defamation claim to proceed based on appellees’

submissions to the EBC, would frustrate the WBAT’s objectives. Just as the D.C.

Circuit in Mendaro believed that “judicial scrutiny of [the Bank’s] internal

administrative affairs” would “obstruct[] . . . the Bank’s purposes,” 31 we believe

that scrutinizing statements made to (or here, preliminary to) the WBAT would

undermine its purposes by putting employees before it under fear of a suit for

defamation. 32




      30
Id. at 442-43.
      31
           Mendaro, 717 F.2d at 620.
      32
           See Sturdivant, 459 A.2d at 1060 (“Clearly if parties in arbitration
hearings were given less protection than those in purely judicial proceedings, a
disincentive would be built into the system.”).
                                         14

                                         B.



      Finding that the WBAT is a quasi-judicial body does not end this case. Mr.

Brahmbhatt and Mr. Hansen submitted the memoranda to the EBC, not the WBAT.



      As we stated above, however, we have applied the judicial-proceedings

privilege to statements made preliminary to judicial proceedings so long as “an

attorney [made the statements] while performing his function as such,” 33 there is “a

reasonable nexus between the publication in question and the litigation under

consideration,” 34 and the statements had a genuine “relationship to potential

litigation” and were not made as a “mere afterthought or [with a] sham

rationale.” 35 These requirements have been met in instances where an attorney

solicited shareholders of a corporation to participate in a class action lawsuit

against the corporation; 36 an attorney questioned an adversary’s competency in the

English language while waiting in a hearing room of the Rental Accommodations


      33
          Finkelstein, Thompson & Loughran, 774 A.2d at 341 (quoting
Restatement (Second) of Torts § 586 cmt. c (1997)).
      34
Id. at 342.
      35
 Id.
      36
           See id.
                                            15

Office prior to commencement of a proceeding; 37 and an attorney responded to a

threat of a lawsuit against the attorney’s client. 38



       In this case, Mr. Hansen submitted the memoranda to the EBC on behalf of

Mr. Brahmbhatt as preliminary submissions to the WBAT. First, Mr. Hansen

submitted the memoranda is his capacity as an attorney. Both memoranda bore his

law firm’s letterhead in the top center, “LAW OFFICES OF PETER C. HANSEN, LLC,”

and specified that he was “[c]ounsel to Mr. Brahmbhatt.” Second, the memoranda

had a “reasonable nexus” to future WBAT proceedings.             Both memoranda

contested facts and cited WBAT case law to argue that Ms. Park’s allegations did

not meet the requisite standard of proof because other evidence indicated she was

lying, and that the EBC’s findings of fact and conclusions of “law” in its draft

report were erroneous based on WBAT precedent.              Third, Mr. Hansen’s

submissions indicate that he intended, in part, to establish a record for future

WBAT proceedings; those proceedings, in other words, were not a mere

afterthought. It was crucial that Mr. Hansen establish a record early on, as the

WBAT historically has not heard oral arguments or held evidentiary hearings. 39


       37
            See Arneja, 541 A.2d at 623.
       38
            See McBride v. Pizza Hut, 658 A.2d 205, 207-08 (D.C. 1995).
       39
            See Gorman, supra footnote 26, at 442-43.
                                          16

                                          C.



      The judicial-proceedings privilege also requires that the alleged defamatory

statements contained in the memoranda bear some relation to future WBAT

proceedings. In other words, the statements must have been relevant. But they

“need not [have been] relevant in the legal sense; the term is very liberally

construed.” 40 They need only “have enough appearance of connection with the

case . . . so that a reasonable man might think them relevant.” 41



      The allegedly defamatory statements in this case were relevant to future

WBAT proceedings. Ms. Park claimed Mr. Brahmbhatt sexually harassed and

assaulted her, and Mr. Brahmbhatt defended himself on factual grounds,

specifically, that he was the victim, not Ms. Park, something that if true would

certainly have aided Mr. Brahmbhatt’s defense. The question is not whether Mr.




      40
           Mohler v. Houston, 356 A.2d 646, 647 (D.C. 1976).
      41
Id. (quoting Brown v. Shimabukuro, 118 F.2d 17, 18 (D.C. Cir. 1941)).
See, e.g., Arneja, 541 A.2d at 622, 624 (attorney’s statement that his adversary was
incompetent in the English language (“You better learn your English, go to
elementary school”) had a sufficient relationship to the merits of a landlord-tenant
dispute because “a reasonable man might construe” those statements as related to
his adversary’s ability to interpret the Rental Housing Act).
                                          17

Hansen executed a sound or sensible argument, 42 but whether a reasonable person

might construe the statements he made as relevant.



                                          D.



       Before we conclude, we will repeat what we cautioned in Finkelstein: “We

would be loath to recognize an absolute immunity from a defamation action in

cases such as this one if we thought that there exist ‘no safeguards against

abuse.’” 43



       This case does not present an opportunity to consider the extent to which the

privilege applies when there exist “no safeguards against abuse.” “If the specific

requirements of the privilege are not satisfied, the claim of privilege will be

rejected and the attorney will be exposed to liability for damages in an action by

the injured party.” 44 And although the specific requirements of the privilege have

been met here, “the consequent immunity from a defamation suit does not mean


       42
            Cf. Arneja, 541 A.2d at 622, 624.
       43
774 A.2d at 346 (quoting Demopolis v. Peoples Nat’l Bank, 796 P.2d 426,
430 (Wash. 1990)).
       44
Id.
                                            18

that the attorney may not be sanctioned for misconduct.” 45 An overly “bumptious

and unrestrained” attorney who makes defamatory statements without regard for

their truth or relevance, we predict, will render service counterproductive to his

client’s interests and may be liable for malpractice in a given case. 46 That attorney,

too, may be subject to professional discipline. 47



      It is worth noting that the Bank seeks to account for the interests of the

complainant—here, Ms. Park—by imposing a duty on the EBC, witnesses, and

staff members to keep confidential all information related to an investigation of a

complaint. The WBAT, as well, sought to protect Ms. Park’s identity by referring

to her as “Ms. R.” Although Ms. Park claims that the statements in the memoranda

were somehow leaked and led to her termination, she has offered us no evidence

that leaks are a general problem at the Bank. And we presume that the Bank does

its best to honor its rules regarding confidentiality, a presumption Ms. Park has not

rebutted.

      45
Id.
      46
            See id. at 341 (internal quotation marks).
      47
           See D.C. Rules of Professional Conduct Rule 8.4(c) (“It is professional
misconduct for a lawyer to . . . [e]ngage in conduct involving dishonesty, fraud,
deceit, or misrepresentation . . . .”); Rule 8.4(d) (“It is professional misconduct for
a lawyer to . . . [e]ngage in conduct that seriously interferes with the administration
of justice . . . .”). We express no view on how these rules apply to Mr. Hansen.
                                          19

                                          II.



      In sum, we conclude that WBAT proceedings are quasi-judicial, that Mr.

Hansen submitted the two memoranda preliminary to those proceedings, and that

the underlying statements were relevant to future WBAT proceedings. It follows

that Mr. Hansen and Mr. Brahmbhatt are entitled to absolute immunity based on

the judicial-proceedings privilege. 48 We therefore affirm. 49



                                                            So ordered.




      48
          Ms. Park asks, in the alternative, that we reverse because the trial judge
ruled on the motion to dismiss more than two months after the case had been
reassigned to another judge. The trial judge, according to Ms. Park, acted in
violation of Civil Rule 40-I(c), which states, “[a]ll proceedings in a case after its
assignment, including trial, will be scheduled and conducted by the assigned
judge.” But Ms. Park did not raise this argument to the trial judge who ruled on
the motion. We therefore deem her argument waived. See George Washington
Univ. v. Violand, 940 A.2d 965, 970 (D.C. 2008) (“Here, by not asserting the
statute of limitations as an affirmative defense in its pretrial statement (or even in
its motion for reconsideration of its motion for summary judgment), GWU waived
or abandoned that affirmative defense.” (emphasis added)).
      49
          Because of our disposition in this case, we do not address other grounds
of affirmance advanced by Mr. Hansen and Mr. Brahmbhatt.